CERTIFICATION Exhibit 31.3 I, Allen E. Larson, certify that: 1. I have reviewed this Amendment No. 1 to the Annual Report of Form 10-K of Minn-Dak Farmers Cooperative; 2. Based on my knowledge, thisreport does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by thisreport; and 3. Based on my knowledge, the financial statements, and other financial information included in thisreport, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in thisreport. Date: December 9, 2010 /s/ Allen E. Larson Allen E. Larson Controller and Chief Accounting Officer
